department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date sep s v agysq0-0o cs q 1e0o by contact person identification_number telephone number dear sir or madam this is in reference to a letter dated date requesting advance approval of your grant procedures under sec_4945 of the internal_revenue_code the information submitted indicates that grants will be administered and supervised by b b is exempt from federal_income_tax under sec_501 c of the internal_revenue_code and has been classified as other than a private_foundation under sec_509 and sec_170 a vi your scholarship program is called c under the terms of an agreement you will make annual contributions to b to benefit fifty-two students one per each state and e and f who will be selected to receive dollar_figure scholarships from these winners ten national winnerg will be identified to receive additional awards at dollar_figure each the ten national winners will also receive a computer and an offer of a paid internship with d an independent review panel through the b selection process will choose the winners at the state level that you will be given the opportunity to select the ten national winners from a name blind_pool of twenty state winners in selecting winners consideration will be given to students’ demonstrated achievement in a non-academic environment academic record and potential leadership and participation in school and community activities work experience statement of education and career goals unusual personal or family circumstances and recommendations nonacademic achievement will be weighted pincite percent with academic achievement pincite percent applicants will be united_states citizens or legal residents who are in their senior year of high school and plan to enroll full-time in an accredited two-year or four-year college or itis contemplated university in the united_states b will prepare and furnish application forms receive all applications determine the utilizing selection criteria whereby each candidate is evaluated based on the recipients and amount to be awarded notify the recipients of the award confirm enrollment in an educational_institution make payment of the award and supervise and investigate the use of the grant funds by the recipients in their educational programs recipients are determined solely by b following scholastic aptitude as measured by performance on the scholastic aptitude test scholastic performance measured by rank in class counselor appraisal and interests activities and leadership contributions in addition financial need is taken into consideration the c program does not involve scholarships granted to children of employees of a particular company scholarships will only be awarded to students that plan to enroll in an institution that meets the requirements of sec_170 of the code the recipient will not be restricted in his her course of study sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_institution described in sec_170 because your scholarships are not employer-related grants the provisions of revproc_76_47 are not applicable based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your grants to b for the awarding of scholarship grants comply with the requirements of sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based it is further conditioned on the understanding that no grants will be itn a easier etna ecr rrnnnnnn ses steerer uenonatoecvi4 vinci pnentn awarded to your organization's creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 of the code the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we are informing the te_ge office of this action please keep a copy of this ruling with your organization’s permanent records - this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely the wetav back gerald v sack manager exempt_organizations technical group a sites stipe
